Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 12, 2017

The Court of Appeals hereby passes the following order:

A17D0501. HUBERT WHITE v. DEPARTMENT OF CORRECTIONS.

      Inmate Hubert White seeks discretionary review of a Monroe County Superior
Court order granting him pauper status to file his petition for mandamus against the
Department of Corrections and directing the clerk of that court to file the petition and
transfer the case to Fulton County.1 We, however, lack jurisdiction.
      To the extent White seeks mandamus relief compelling service of process on
the Department of Corrections, he must first present his request to the superior court.
“Generally, the superior courts of this state have the power, in proper cases, to issue
process in the nature of mandamus, prohibition, specific performance, quo warranto,
and injunction, and hence the need to resort to the appellate courts for such relief by
petition filed in the appellate courts will be extremely rare.” Brown v. Johnson, 251
Ga. 436, 436 (306 SE2d 655) (1983). This is not one of the extremely rare instances
in which this Court will exercise original mandamus jurisdiction. See Gay v. Owens,
292 Ga. 480, 483 (2) (738 SE2d 614) (2013). Until such time as White has pursued
relief in superior court and obtained a ruling thereon, there is no basis for this Court
to exercise jurisdiction.
      To the extent White seeks immediate clarification of the venue issue, his appeal
is premature because the case remains pending in superior court. See In the Interest
of W. L., 335 Ga. App. 561, 561-562 (782 SE2d 464) (2016). Transfer orders
generally are not appealable orders because a case transferred from one trial court to


      1
         White filed his application in the Supreme Court, which transferred the case
to this Court.
another trial court is still “pending in the court below.” Id. Therefore, to the extent
that White challenges the decision to transfer the case to Fulton County, he was
required to comply with the interlocutory appeal procedures of OCGA § 5-6-34 (b),
which include obtaining a certificate of immediate review from the trial court. The
failure to do so mandates the dismissal of this appeal.
      For the foregoing reasons, this application for discretionary appeal is hereby
dismissed.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/12/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.